Citation Nr: 0820403	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cluster headaches to 
include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to November 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
RO in St. Louis, Missouri, which denied service connection 
for cluster headaches.

The Board remanded this case in November 2007.  It returns 
now for appellate consideration.


FINDING OF FACT

The preponderance of the evidence does not establish that the 
veteran's cluster headache disability had its onset in 
service, is otherwise related to his active military service, 
or is etiologically related to a service-connected 
disability.


CONCLUSION OF LAW

The veteran's cluster headache disability was not incurred in 
or aggravated by active military service and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of service connection for 
cluster headaches, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in October 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination in December 2007 
to obtain an opinion as to whether his cluster headaches can 
be directly attributed to service.  Further examination or 
opinion is not needed on this service connection claim 
because, at a minimum, there is no persuasive and competent 
evidence that the cluster headaches may be associated with 
the veteran's military service.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability that is proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder that is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  Id.

The veteran contends that he currently has a cluster headache 
disability secondary to hypertension or as a direct result of 
his active service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

As an initial matter, the Board notes that medical evidence 
establishes that the veteran has a current diagnosis of 
cluster headaches.  VA and private treatment records show 
that the veteran has been diagnosed with and has been 
receiving treatment for cluster headaches.  His diagnosis of 
cluster headaches was confirmed at the December 2007 VA 
examination.  VA records also indicate that the cluster 
headaches are being treated with home oxygen.  See, e.g., VA 
treatment notes, June 2005.  Thus, the Board finds that the 
veteran has presented medical evidence of a current 
disability, thereby satisfying the first element of service 
connection.  See Hickson, supra.

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  Service medical records are 
negative for headaches upon entrance examination in April 
1965.  At the November 1968 separation examination, it was 
noted that the veteran had frequent headaches a few weeks 
ago, that he was treated with Darvon and has had no problem 
since, and that there were no complications and no sequela.  
Treatment records dated in October 1968 confirm that he 
received medical treatment for headaches.  

The Board now turns to the question of whether there is 
medical evidence of a nexus between the in-service injury and 
the current disability.  See Hickson, supra.  As previously 
noted, the veteran was afforded a VA examination in December 
2007.  The Board finds the examination report to be 
comprehensive and sufficient in addressing the matter of 
nexus.  The report reflects a thorough review of the claims 
file, including medical records, and provides detailed 
findings.  The examiner diagnosed the veteran with cluster 
headaches.  The veteran reported that he had headaches in 
service in 1968 and that the cluster headache symptoms, which 
require silence and having the lights off, only began within 
the past ten years.  He believed his headaches to be caused 
by his longstanding hypertension.  The examiner discussed 
current research concerning cluster headaches, noting that 
the pathophysiology of cluster headaches is unknown and still 
being researched.  The examiner further explained that it was 
difficult to state whether cluster headaches could be a 
result of longstanding hypertension without resorting to mere 
speculation.  In light of the foregoing, the examiner gave 
the opinion that it was less likely than not that the cluster 
headaches began while in service.  

There is no medical evidence in the record that links the 
veteran's current disability to his in-service headaches.  
The earliest evidence of post-service treatment for headaches 
is in October 1976, when the veteran was treated at Martin 
Luther King Memorial Hospital for severe migraine type 
headaches.  Thereafter, records of treatment from Broadway 
Family Medicine in 1994 note a history of high blood pressure 
but are negative for a history of headaches.  The evidence 
also indicates treatment for headaches at Research Medical 
Center in July 1995.  VA treatment notes from October 2005 
report that the veteran has had headaches on and off since 
1968.  Although this evidence shows periodic treatment for 
headaches, it does not establish continuity of symptomatology 
and, therefore, weighs heavily against the claim on a direct 
basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Therefore, although there is evidence of a current disability 
and some evidence of in-service headache symptoms, the 
competent medical evidence of record fails to establish a 
nexus between the two.  See Hickson, supra.  

The Board is mindful of the veteran's statements regarding 
the etiology of his cluster headaches.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., that he was treated for frequent headaches 
in service and that he is currently being treated with home 
oxygen.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding the etiology of his disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his current disability.

The Board has considered whether service connection for 
cluster headaches can be established as secondary to 
hypertension.  However, the veteran is not service-connected 
for hypertension.  The only disability for which he is 
currently service-connected is post traumatic stress disorder 
(PTSD), and there is no evidence to suggest that his cluster 
headaches are proximately due to, or the result of, PTSD.  
See 38 C.F.R. § 3.310(a).  Thus, secondary service connection 
for cluster headaches is not warranted.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for cluster headaches.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for cluster headaches to 
include as secondary to hypertension is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


